Citation Nr: 1101137	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  07-14 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for degenerative disc disease 
(DDD) of the lumbar spine.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The Veteran served on active duty from May 1970 to February 1971.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of an October 2005 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

As to the assertion that service connection is warranted for DDD 
of the lumbar spine, it is noted that the Veteran was seen during 
service on numerous occasions for back complaints beginning in 
July 1970 after falling down some stairs.  He was admitted to the 
hospital and upon release he was diagnosed with lumbar strain.  
He separated in December 1970 due to a lumbar condition.  At the 
time of his separation exam in January 2001, he continued to 
report low back pain.  

Medical evidence of record includes private records from 1998 
which show that the Veteran was seen for treatment for right 
flank, abdominal, and back pain that first occurred 2 weeks 
earlier.  He was also treated at a private facility in 2004 when 
he was seen for a back injury that apparently occurred at work.  

Subsequently dated VA records include a September 2005 X-ray of 
the lumbar spine.  The X-ray was interpreted as showing DDD at 
L5-S1, with minimal compression of L5.  This condition appeared 
to be old.  On VA exam in October 2005, the Veteran complained of 
pain, weakness, fatigability, and lack of endurance due to his 
low back condition.  The examiner diagnosed DDD at L5-S1, 
compression fracture of L5, and degenerative arthritis of the 
lumbosacral spine.  

The VA examiner did not provide an opinion regarding the etiology 
of the Veteran's low back disorder.  Thus, the RO requested 
clarification and opinion.  A VA physician reviewed the medical 
evidence and concluded that it would be impossible to provide a 
link between the reported inservice injury and the current back 
condition since the evidence showed that he sustained a lumbar 
spine injury at work in January 2004.  

Of record is a statement by a fellow soldier attesting to the 
fact that the Veteran injured his back during service.  

However, it is the Board's conclusion that additional and 
contemporaneous examination of the Veteran would be beneficial in 
this case.  The Board finds that no VA examiner has adequately 
addressed the Veteran's assertion that his low back disorder is 
of service origin.  

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on a claim.  38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) 
(2010).  When medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

In view of the foregoing, this case is REMANDED for further 
development:  

1.  The AMC/RO should contact the Veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health care 
providers who have treated him for his low 
back disorder on appeal for any records 
that are not currently included in the 
clams file.  With any necessary 
authorization from the Veteran, the AMC/RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the Veteran that are not currently of 
record.  All efforts to obtain these 
records must be documented in the claims 
file.  If any records cannot be obtained, 
it should be so stated, and the Veteran is 
to be informed of any records that could 
not be obtained.  

2.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
nature and etiology of any current lumbar 
spine disorder, to include DDD.  The claims 
folder must be made available to the 
examiner for review.  All indicated studies 
should be conducted, and all findings 
reported in detail.  The examiner should 
state whether it is at least as likely as 
not (50 percent or greater probability) 
that the onset of any current lumbar spine 
disorder, to include DDD, is due to 
inservice injury, or any incident in 
service, or due to post service injury.  
The examiner should address the findings 
made by service personnel shortly before 
service separation, to include the 
diagnosis of camptocormia (a medical 
condition characterized by forward flexion 
of the spine which is noticeable when 
standing or walking but disappears when 
lying down).  A rationale should be 
provided for all opinions expressed.

3.  The AMC/RO should then review the 
record and ensure that all the above 
actions are completed.  When the AMC/RO is 
satisfied that the record is complete and 
the examinations are adequate for rating 
purposes, the claim should be readjudicated 
by the AMC/RO.  If any benefit sought on 
appeal remains denied the AMC/RO must 
furnish the Veteran and his representative 
with a supplemental statement of the case 
(SSOC) and allow the appropriate time for 
response.  Thereafter, the claim should be 
returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


